FIBER-CONTAINING MATS WITH ADDITIVES FOR IMPROVED PERFORMANCE OF LEAD ACID BATTERIES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 8/24/2021:
Claims 1, 2, 4-12, 16, 18, 20-21, 24, 34, 36-39, and 41 have been amended; no new matter has been entered. Claims 3, 35, and 40 have been canceled. 
Previous rejections under 35 USC 112(b) and 103 have been withdrawn due to amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Touslee on September 17, 2021.


Claims 25-33. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-24 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1-3, 7-9, 13-15, 17, 19, 22 and 23 were rejected under 35 U.S.C. §103 as being unpatentable over WO 2015/195742 to Huusken et al. and further in view of WO 2017/138038 to Minoura et al. Claims 34-39 and 41 were rejected under 35 U.S.C. §103 as being unpatentable over Huusken and further in view of U.S. Publication No. 2016/0268566 to Dietz et al.
Applicant has amended the claims to refer to an additive, and as such the rejection under 35 USC 112(b) has been withdrawn.
Further, the claims have been amended to move the allowable limitations of claims 4 and 5 as indicated previously by the Examiner into independent claim 1 and to move the allowable limitations of claim 40 into independent claim 34. As such, rejections under 35 USC 103 have been withdrawn and claims 1, 2, 4-24, 34, 36-39, and 41 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729